Citation Nr: 0114776	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served with the Arkansas National Guard from 
February 1978 to October 1993.  He had active duty for 
training from March 1978 to June 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's National Guard Bureau Report of 
Separation and Record of Service documented service in the 
Nation Guard from February 1978 to October 1993, with active 
federal service from March 1978 to June 1978.

2.  The appellant has not submitted competent evidence of: 
inservice hernia; inservice orchiectomy; current hernia 
disability; hernia or orchiectomy surgery preexisting active 
service; aggravation of preexisting hernia or orchiectomy 
surgery.

3.  Competent evidence of a back or neck injury during a 
period of active duty for training has not been presented. 

4.  Degenerative disc disease of the lumbar and cervical 
spine has not been attributed by competent evidence to active 
service.

5.  Competent evidence attributing a current left knee 
disability to a left knee injury or complaint during active 
duty for training has not been presented.

6.  Competent evidence of a right foot injury during active 
duty for training has not been presented.


CONCLUSIONS OF LAW

1.  The appellant has established creditable federal service 
from March 1978 to June 1978 only.  38 U.S.C.A. 
§§ 101(2)(24), 1131 (West 1991); 38 C.F.R. § 3.203 (2000).

2.  A hernia/orchiectomy was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

3.  Degenerative disc disease of the lumbar and cervical 
spine was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107(a) (West 1991).

4.  A left knee injury was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

5.  A right foot injury was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an October 2000 rating decision that 
denied service connection for hernia, degenerative disc 
disease of the lumbar and cervical spines, residuals of a 
left knee injury and residuals of a right knee injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty during a period of active military, naval or 
air service, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991) (emphasis added).  The term "veteran" 
is defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).

Unless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available.  Lauren v. West, 11 Vet. App. 80, 85 
(1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).  

The Court has clearly accepted that VA has the authority to 
establish rules of evidence.  In particular, the Court has 
accepted the rules regarding verification of service.  Duro 
v. Derwinski, 2 Vet. App. 530, 531-32 (1992); 38 C.F.R. 
§ 3.203 (2000).  The Report of Separation and Record of 
Service for the appellant's service in the Arkansas National 
Guard between February 1978 and October 1993 documented only 
one period of active Federal service, which was between March 
1978 and June 1978.  The RO verified this to be active duty 
for training.  We conclude that he has not established a 
period of active duty, active duty for training or inactive 
duty training at any other time.  Therefore, veteran status 
is not possible outside of this time period.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  In a May 2000 letter, 
the RO gave the appellant notice that his application was 
incomplete.  He was advised of the evidence generally 
necessary to substantiate a claim for service connection and 
in specific detail, of the evidence lacking for each 
disability that he had claimed.  The Board notes that the RO 
referenced a well grounded claim in this letter, a concept 
that was eliminated with the passage of the Veterans Claims 
Assistance Act.  However, in the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the RO decided each issue on the merits and the 
appellant was again notified of the evidence necessary to 
substantiate his claims.  Service dates were verified in the 
report of National Guard service that encompassed the 
appellant's entire career in the National Guard.  Neither the 
appellant nor his accredited representative have contended 
that there are any additional periods of active duty, active 
duty for training or inactive duty training.  There is no 
evidence of record that would suggest that there are, so 
without a basis to do so, we decline to Remand the appeal for 
efforts at additional verification.  Service medical records 
were obtained.  Social Security Administration records were 
obtained.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Dr. Harbin's 
letters are of record, and we note that the doctor indicated 
that he had begun treatment of the appellant in about 1995, 
which was many years after the 1978 period of active duty for 
training.  In a May 2000 statement in support of the claim, 
the appellant certified that there were no additional records 
available not previously submitted.  As for records relative 
to his 1978 hernia operation in Dr. Gray's Hospital, the 
appellant has certified that the hospital was closed.  Based 
on the appellant's statement, the Board finds that it is 
reasonably certain that these records do not exist and that 
further efforts to obtain these records would be futile.  The 
appellant has not identified any outstanding evidence that is 
at all relevant to his 1978 period of active duty for 
training.  

A January 1978 enlistment examination documented a normal 
condition of the abdomen and viscera including hernia, spine 
and musculoskeletal system, and lower extremities.  The 
appellant denied any stomach or intestinal trouble, 
arthritis, rheumatism or bursitis, recurrent back pain, trick 
or locked knee, or foot trouble.  He reported a hernia 
operation at the age of 17.  In March 1978, he complained of 
left knee pain for two days.  He denied trauma and reported a 
history of occasional edema.  On physical examination there 
was no effusion.  The knee was stable and non-tender.  On his 
May 1978 separation examination, a normal condition of the 
abdomen and viscera including hernia, spine and 
musculoskeletal system, and lower extremities was documented.  
The appellant denied any physical defects.  In June 1978, 
there is a record that indicated that the appellant 
complained of a right foot injury.  Other that an indication 
that the appellant was ambulatory, there was no additional 
documentation on the form.

A medical record dated in July (no year) documented a 
complaint of a sore scrotum.  The appellant had his right 
testes removed two weeks prior.  The suture line was intact 
and there was no evidence of erythema.  There was subjective 
tenderness.

In July 1981, the appellant reported that his right ankle was 
damaged two years prior when he was hit by a car.  He was 
told by a physician that further injury could result in 
permanent loss of function and he desired light duty.  On 
examination there was decreased range of motion in the right 
ankle with pain on passive motion exercises.  There was pain 
to palpation of the medial malleolus of the right ankle.  He 
had a healed surgical scar on the medial right ankle.  An old 
injury to the right ankle was diagnosed.

Periodic examination in March 1984 documented a normal 
condition of the abdomen and viscera including hernia, spine 
and musculoskeletal system, and lower extremities.  The 
appellant denied any stomach or intestinal trouble, 
arthritis, rheumatism or bursitis, recurrent back pain, trick 
or locked knee or foot trouble.

In June 1985, the appellant reported pain in his left upper 
quadrant that was worse following a fall in a ditch.  He 
reported a motor vehicle accident two weeks prior.  Abdominal 
wall contusion without splenic injury was diagnosed.

Periodic examination in January 1988 documented a normal 
condition of the abdomen and viscera including hernia, spine 
and musculoskeletal system, and lower extremities.  The 
appellant denied any stomach or intestinal trouble, 
arthritis, rheumatism or bursitis, recurrent back pain, trick 
or locked knee or foot trouble.

Social Security Administration records indicated that 
disability was allowed with an onset date of October 1991.  
The appellant had a motor vehicle accident in October 1991 
and another accident driving to the doctor's office.  His 
injuries were diagnosed as lumbar strain.  His low back pain 
continued and a mild degree of degenerative arthritis was 
identified in the low back in 1992.  In 1999 he developed 
neck pain.  He had fusion of the cervical spine due to a 
ruptured disc in 1996.  He had a history of a prior right 
ankle surgery.  The appellant testified that he had constant 
pain in his low back and in his neck.  He had surgery on his 
neck in 1996 that resulted in fusion.  He was only given a 
50/50 chance of recovery so he did not have surgery on his 
back.  His wife and mother-in-law testified as to his current 
level of disability due to his back and neck pain. 

In November 1999, Dr. Harbin wrote that the appellant had 
restrictions in his cervical spine and decreased range of 
motion of the lumbar and thoracic spine to a lesser degree.  
He had mild restrictions of the right lower extremity 
consistent with previous injuries.  These restrictions and 
pain rendered him permanently disabled.  In March 2000, Dr. 
Harbin wrote that the appellant had not significantly 
improved.  He had a previous ruptured disc in his cervical 
spine and degenerative joint disease in the cervical and 
lumbar spine.  He had a previous fracture of the right ankle.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hernia.

The appellant contends that approximately one week after 
being in National Guard drilling in May 1978 he had hernia 
surgery, and two-weeks later went to camp.  He had to go on 
sick call because he was not healed from the surgery.  
Subjective tenderness was noted in his records, therefore he 
contends that his hernia was aggravated by service.  

Hernia was not identified at entry in service in January 
1978, during service, or at his separation examination in May 
1978.  Competent evidence of a current hernia disability has 
not been presented.  A service-connection claim generally 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of a 
present disability there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service connection.  
Therefore, in the absence of evidence of post-service hernia 
disability or residuals of a hernia surgery, as well as the 
absence of hernia or hernia surgery in service, service 
connection for hernia cannot be granted.  There is evidence 
of post-operative orchiectomy in the July undated record.  
However, competent evidence has not attributed this condition 
to service, and there is no evidence of orchiectomy in 
service.  Therefore, service connection for orchiectomy is 
not warranted.

We have considered the appellant's claim that a preexisting 
hernia repair was aggravated by service, and that such 
aggravation was documented in a service medical record that 
indicated subjective tenderness.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled into service except as to defects, 
infirmities or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  A 
hernia repair or previous orchiectomy was not noted on the 
enlistment examination in January 1978, therefore the 
appellant is entitled to the presumption of sound condition.  
As previously found, direct service connection for hernia or 
orchiectomy is not warranted.

The presumption of sound condition can be rebutted by the 
submission of clear and unmistakable evidence, and such 
evidence can consist of an appellant's own admissions, such 
as in this case an admission of previous surgery in a 
private hospital.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The appellant has reported that the date of the 
surgery was between training periods, and he gave an 
approximate date for this, so in no way are his statements 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at entry in March 1978. 

Even if the Board was to accept that the hernia/orchiectomy 
surgery had preexisted active service in 1978, the claim 
fails for two additional reasons.  First, there is no 
competent evidence during active service between March and 
June 1978 of aggravation.  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. 
§§ 1101, 1153 (West 1991); 38 C.F.R. § 3.304, 3.306 (2000).  
The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  There is no evidence during active service 
relative to a hernia or orchiectomy surgery, therefore there 
is no evidence of an increase in disability during service 
and the appellant would not be entitled to a presumption of 
aggravation.

Second, even if the Board were to accept, for the sake of 
argument, that the July record was made in 1978, the July 
record would be wholly insufficient to demonstrate 
aggravation by prior active service.  There were no 
objective observations; the suture line was intact and there 
was no erythema.  Only subjective tenderness was indicated.  
This fails to reflect back to the prior period of active 
duty for training and fails to demonstrate worsening of the 
underlying condition, and so is not sufficient to be 
considered competent evidence of aggravation in service.  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Thus the 
appellant would not be entitled to a presumption of 
aggravation during service even if the Board were to assume 
that the surgery preexisted active duty for training in 
1978.  

As the appellant has provided insufficient evidence to 
demonstrate that a hernia or orchiectomy was incurred in 
service, or preexisted service and was aggravated by 
service, the preponderance of the evidence is against the 
claim.

Degenerative disc disease of the lumbar and cervical spine.

The appellant contends that his left side was jammed and he 
hurt his back when he fell into a foxhole during training in 
June 1985.  He has had back problems since that injury and 
therefore feels that his current lumbar and cervical 
degenerative disc disease should be service connected.

Based on the appellant's Report of Separation and Record of 
Service for the appellant's service in the Arkansas National 
Guard between February 1978 and October 1993, we concluded 
that he did not have a period of active duty, active duty for 
training or inactive duty training in 1985.  The appellant 
has not established any creditable active service in 1985, 
and therefore an injury was not incurred during a period of 
active duty for training or inactive duty training for which 
service connection could be granted.  We also note that the 
fall that occurred in June 1985 that was referenced by the 
appellant did not result in a diagnosed back or neck injury.

A back injury or back disability was not noted, reported, or 
diagnosed during the appellant period's of active duty for 
training in 1978, either at the time of enlistment, during 
service or at separation from service.  Periodic examinations 
conducted in March 1984 and January 1988 failed to identify 
any back or neck disability and the appellant denied the 
same.  Post-service cervical degenerative disc disease and 
cervical and lumbar spine degenerative joint disease has been 
established by competent evidence, however no examiner has 
attributed these post-service disabilities to the period of 
active service, including the appellant.

Rather, the Social Security Administration records 
established post-service back disability beginning in October 
1991 after a car accident with the later development of neck 
degenerative disc disease.  Therefore, the preponderance of 
the evidence is against the claim.

Residuals of a left knee injury.

The appellant contends that he had a left knee injury in 
March 1978.  On all of his subsequent service examinations, 
his left knee was never checked, so any findings that the 
knee was normal are incorrect.  Since he continues to have 
problems with his left knee, he contends that his National 
Guard activities aggravated the condition and therefore 
service connection should be established. 

Service medical records revealed a left knee complaint in 
service in March 1978, although trauma was denied.  No 
objective findings of abnormalities were made on examination 
and no diagnosis was offered.  On the separation examination 
in May 1978, no left knee abnormality was noted and the 
appellant denied any physical defects.  No left knee 
disability was identified or reported on the remainder of the 
periodic service examinations.  We have considered the 
appellant's contentions that his left knee was not examined 
on subsequent examinations, however we note that the 
inservice evidence also contains denials of any knee 
difficulties by appellant's own report of history.  
Therefore, the evidence supports a finding that no left 
disability was incurred in service. 

The appellant has reported that he continues to have problems 
with his left knee, however, competent evidence of a current 
left knee disability has not been presented.  Lay testimony 
is competent only when it regards the readily observable 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  So 
while the appellant is competent to note left knee pain, he 
lacks the medical training and expertise to diagnose a 
current left knee disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore, his contentions that he 
has a current left knee disability are afforded little 
probative value in the Board's consideration.  In the absence 
of competent medical evidence of a current left knee 
disability, no inservice left knee diagnosis and therefore no 
competent evidence linking the two, the preponderance of the 
evidence is against the claim.  

Residuals of a right foot injury.

The appellant contends that he incurred a right foot injury 
in July 1978 and that this foot injury is shown in his 
service medical records.  This was a previous injury, but his 
National Guard training aggravated it and that was why he was 
on light duty in July 1981 during summer camp.  His ankle was 
not checked during any periodic service examinations after 
the 1981 incident.  He did not ask for light duty every time 
because he tried to perform the duties that were expected of 
him.

A right foot injury was reported in service in June 1978, but 
there is no record of examination or diagnosis.  In the 
absence of an inservice diagnosis, we cannot conclude that 
there were any residuals of that injury in service.  We have 
considered the appellant's contentions that his right foot 
was not examined on subsequent examinations, however we note 
that the post-service evidence also contains denials of any 
foot trouble by appellant's own report of history.  
Therefore, we conclude that any inservice right foot injury 
was acute and resolved without residual disability.  In July 
1981, an old injury to the right ankle was diagnosed, but it 
was attributed to a car accident two years prior.  Therefore, 
while there is evidence of post-service right foot/ankle 
disability, it has not been attributed to active service by a 
competent examiner or even by the appellant.  The evidence 
supports a finding that no right foot disability was incurred 
in service.  Therefore, on a direct basis, the preponderance 
of the evidence is against the claim.

Rather, the appellant contends that he had a preexisting 
right foot/ankle disability that was aggravated by service.  
In the instant case, a right foot/ankle disability was not 
noted at entry into active service, therefore the appellant 
is entitled to a presumption of sound condition at entry.  In 
proceeding to determine whether the presumption of soundness 
is rebutted by clear and unmistakable evidence, we note that 
the appellant has stated that the injury preexisted the 1978 
period of active service and was aggravated therein.  In 
addition, in July 1981, the appellant had also reported that 
his right ankle had been previously damaged two years prior, 
which would place the date of the injury after active 
service.  Therefore, due to these conflicts, his statements 
alone are not clear and unmistakable evidence that he had a 
right foot/ankle disability that preexisted his period of 
active service.  As previously stated, direct service 
connection was not warranted.

However, even if we were to accept that a right ankle injury 
preexisted active service, the evidence fails to demonstrate 
aggravation and he is not entitled to a presumption of 
aggravation.  A complaint of a right foot injury made once 
during active service, with nothing else, would not 
substantiate that a preexisting right ankle disability 
increased in severity during service. 


ORDER

Service connection for hernia, degenerative disc 
disease/degenerative joint disease of the lumbar and cervical 
spine, residuals of a left knee injury, and residuals of a 
right foot injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

